Citation Nr: 1708148	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-36 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include cognitive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1977 to January 1983, and from January 2004 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and Cleveland, Ohio, respectively.  Jurisdiction over this claim is currently with the RO in Cleveland, Ohio.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

As to the issue of service connection for PTSD, the Board notes that service connection for PTSD was initially denied in an August 2007 rating decision.  As no Notice of Disagreement was subsequently filed, in the December 2009 rating decision, the RO considered whether new and material evidence had been received to reopen the issue (service connection for PTSD); however, as the Board finds that the August 2007 rating decision did not become final as to the issue of service connection for PTSD (because additional evidence was received within one year of the decision, see 38 C.F.R. § 3.156(b)), the Board need not consider whether new and material evidence was received to reopen that issue in the instant matter.

Specifically, in the August 2007 rating decision, the RO based its denial, in part, on the finding that the Veteran did not have a diagnosis of PTSD.  At that time, the evidence reviewed by the RO did not include VA treatment records.  A March 2007 VA treatment record that was associated with the record in April 2008 (after the August 2007 rating decision) reflects an Axis I diagnosis of PTSD.  This VA medical record is new and material evidence as defined in 38 C.F.R. § 3.156(b) (2016), and was constructively received within one year of the notice of the August 2007 rating decision, so required readjudication of the issue.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency).  As such, because a subsequent rating decision was not issued by the RO considering this new and material evidence, the August 2007 rating decision did not become final, and the Board need not consider whether new and material evidence is necessary to reopen the issue of service connection for PTSD in the instant decision.  38 C.F.R. § 3.156(b).

Historically, in a December 2009 rating decision, the RO awarded service connection for depression, and assigned a rating of 10 percent.  The RO also denied increased ratings for left lower sciatica and chronic sinus and allergy conditions with laryngitis, denied reopening service connection for cervical dysplasia, chronic pelvic condition due to uterine fibroids and ovarian cysts, gastroesophageal reflux disease (GERD), right lower sciatica, and PTSD, and denied service connection for TBI.  In a March 2010 Notice of Disagreement, the Veteran expressed disagreement with the denial of these issues, including the initial rating assigned for the service-connected depression.  In a July 2010 Statement of the Case, the RO readjudicated the initial rating issue (depression), increased rating issues (left lower sciatica, and chronic sinus and allergy conditions with laryngitis), reopening of service connection issues (cervical dysplasia, chronic pelvic condition due to uterine fibroids and ovarian cysts, GERD, right lower sciatica, and PTSD), and service connection for TBI.  In a September 2010 Substantive Appeal, the Veteran explicitly limited the appeal to service connection for PTSD and TBI.  As such, the Veteran did not perfect an appeal as to the issues of a higher initial rating for depression, increased ratings for left lower sciatica, and chronic sinus and allergy conditions with laryngitis, and reopening service connection for cervical dysplasia, chronic pelvic condition due to uterine fibroids and ovarian cysts, GERD, and right lower sciatica; those issues are no longer in appellate status, and are not before the Board.



FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran has a current diagnosis of PTSD.

3.  The PTSD is related to the in-service combat stressor events.

4.  The Veteran sustained multiple traumatic brain injuries in service.

5.  The Veteran has a current disability of cognitive disorder.

6.  The current cognitive disorder residual of traumatic brain injuries is related to active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a traumatic brain injury have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The appeals of service connection for PTSD and residuals of a TBI have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes adjudicated herein (grant of service connection for PTSD and residuals of a TBI), no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, PTSD and cognitive disorder are not "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The DD Form 214 reflects service in Iraq and Kuwait during the Veteran's second period of active service from January 2004 to February 2007, including service in a designated imminent danger pay area, as well as a military occupational specialty (MOS) of administrative specialist (further described as a postal inspector).  The Board finds that the Veteran's competent lay account of duties in service and exposure to combat are consistent with the circumstances, conditions, and hardships of her service and are, therefore, credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Service Connection for PTSD

The Veteran asserts that a current PTSD disability is related to military service, including in-service stressors experienced during the second period of active service from January 2004 to February 2007 during Operation Iraqi Freedom.  Specifically, the Veteran reports going on patrols as a postal inspector and being exposed to improvised explosive devices (IEDs).  The Veteran reported seeing many dead bodies and civilian casualties, and witnessed maiming and killing due to frequent rocket and mortar attacks.  

As discussed above, the Board finds that the Veteran engaged in combat with the enemy during service.  The DD Form 214 shows service in a designated imminent danger pay area, as well as an MOS of administrative specialist, which the Veteran clarified as a postal inspector; therefore, the Board finds that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f)(2) is applicable, and the Veteran's lay accounts of seeing many dead bodies and civilian casualties, and witnessing maiming and killing due to frequent rocket and mortar attacks are sufficient to establish the occurrence of the claimed in-service stressor events.

The Board next finds that the relevant lay and medical evidence reflects that the Veteran has a current diagnosis of PTSD.  At a March 2007 VA (QTC) examination (conducted approximately one month after discharge from active service in February 2007), after a comprehensive psychiatric evaluation by a Board-Certified Psychiatrist, the Axis I diagnosis was PTSD.  A PTSD diagnosis provided by a mental health professional must be presumed to have been made in accordance with the criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM) as to both the adequacy of the symptomatology and the sufficiency of the stressor, unless there is evidence to the contrary.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  For these reasons, the Board finds that the March 2007 diagnosis of PTSD satisfies 38 C.F.R. § 4.125(a) (2016).  

The Board further finds that the evidence shows that the diagnosis of PTSD is competently linked to the in-service combat stressor events by a competent medical (mental health) professional.  Following the March 2007 VA examiner's Axis I diagnosis of PTSD, the March 2007 VA examiner also included the Veteran's Axis IV criteria, which is for reporting psychosocial and environmental problems that may affect the diagnosis, treatment, and prognosis of mental disorders (Axis I and II).  See DSM-IV.  Significantly, the March 2007 VA examiner identified "problems related to combat" as the environmental problem that affected the diagnosis of PTSD.  

The VA authorized psychiatrist reviewed and discussed the Veteran's records in detail, interviewed the Veteran with regard to the in-service stressors, adequately addressed the DSM criteria for a diagnosis of PTSD, and provided competent, credible, and probative evidence with regard to the Veteran's current diagnosis and the etiology of that diagnosis.  The VA psychiatrist's opinion is based on an accurate factual background and the findings are well-supported by the lay and medical evidence of record.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD under 38 C.F.R. § 3.304(f)(2) have been met.  In this regard, the Board notes that the Veteran is already service connected for depression (another acquired psychiatric disability).  When implementing this Board decision to grant service connection for PTSD, the RO will rate the PTSD together with the service-connected depression to provide one rating based on all the Veteran's psychiatric impairments.  The General Formula for Rating Mental Disorders at 38 C.F.R. § 4.130 provides that all service-connected psychiatric disabilities and symptoms, including PTSD and depression symptoms, are to be rated together.  Thus, the Veteran would not be entitled to separate ratings for symptoms or impairment of PTSD and depression as 38 C.F.R. § 4.14 (2016) provides that rating such manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  See VAOGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that a separate rating may be granted for a "distinct and separate" disability that is, "when none of the symptomatology . . . is duplicative . . . or overlapping.").  That is, a claimant may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Service Connection for Residuals of a TBI

The Veteran contends that she experienced three head injuries in service (during the second period of active service from January 2004 to February 2007) and has cognitive impairment as a result of those traumatic brain injuries.  Specifically, the Veteran contends that, in March 2004, approximately 10 to 20 mail buckets fell on top of her and knocked her to the ground.  She denied a loss of consciousness, but reported that a medic was consulted to attend to a cut on the back of her head.  She did not know if there were any subsequent problems, although she reported that she was working so hard at the time in such arduous conditions (average temperature where she was stationed was 140 degrees Fahrenheit) that she may not have been able to discern whether fatigue or other symptoms were attributable to this event.

Next, the Veteran contends that, in June 2004, a co-worker inadvertently knocked the Veteran down with a duffel bag of mail while swinging it onto her back.  The Veteran reported that she hit her head on the tarmac and, while she did not lose consciousness, she did see stars.  She felt dizzy and nauseated, and had a headache for the following two days. 

In December 2005, the Veteran contends that she was a passenger on a flight through hostile territory and the plane had to take many evasive maneuvers resulting in her head being thrown about and jarred (while she was harnessed to her seat).  She reported that a metal panel also dislodged and hit her in the head during this flight, causing a large bruise/bump.  The Veteran further reported that this hit dazed her and she had a severe headache for two days, as well as significant neck injury as a result of this flight.  Here, the Board notes that the Veteran is already service-connected for migraine headaches and a neck disability.

As discussed above, as a combat veteran with a MOS of postal inspector, the Board finds that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f)(2) is applicable, and the Veteran's lay accounts of three head injuries in March 2004, June 2004, and December 2005 are sufficient to establish the occurrence of the claimed in-service injuries.

The Board next finds that the Veteran has a current disability of cognitive disorder.  See October 2007 Letter from Treating VA Physician.

The Board further finds that the evidence is at least in equipoise on the question of whether the current cognitive disorder is a residual of the in-service head injuries so as to be directly "incurred in" service.  The evidence weighing in favor of this finding includes the Veteran's VA treatment records.  In a September 2007 VA treatment record (approximately seven (7) months after discharge from the second period of active service in February 2007), the Veteran underwent a comprehensive neuropsychological feedback session.  Pursuant to an extensive examination of the Veteran, the VA psychologist opined that the Veteran more likely than not sustained at least one concussion while in service and as many as three concussions during her two-year tour (based on the Veteran's reports as detailed above).  The VA psychologist indicated that, while the events the Veteran described do not necessarily seem like obvious TBI-causing events, the VA psychologist noted that the mechanism of injury in each case is plausible and the onset of the Veteran's symptoms are congruent with the reported history.

The VA psychologist further opined that the Veteran's cognitive impairments are more likely than not associated with the three brain injuries in service (as described in detail above).  The VA psychologist explained that, while on active service, the Veteran was exposed to three events that plausibly caused traumatic brain injuries with the most recent event (being hit in the head with a loose panel during a flight) likely being the most damaging.  In addition, the VA psychologist indicated that, the fact that the Veteran experienced three events within a 21-month period of time, and that she was over age 39 at the time of injury, makes it likely that the cumulative effect of these injuries is greater than the effect of each individual injury had the injuries occurred in isolation or in a younger person.  The VA psychologist additionally noted that these events happened while the Veteran was on a two-year tour in a combat zone where environmental stressors (extreme heat, long work hours, and high levels of stress) may have also exacerbated any difficulties associated with these injuries.  Moreover, in the October 2007 letter (referenced above), the Veteran's treating VA physician indicated that the Veteran has cognitive disorder secondary to traumatic brain injury during military service.  

These medical opinions are competent and probative medical evidence because they are factually accurate, as it appears each medical professional, including a mental health professional, had knowledge of the relevant evidence in this case, relied on accurate facts, and gave fully articulated impressions and opinions.  There is no other competent medical opinion of record against the appeal which directly addresses the etiology of the Veteran's cognitive disorder.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for cognitive disorder, as a residual of a TBI, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this regard, as noted above, the Veteran is separately service connected for PTSD (adjudicated and granted above), depression, headaches, and a neck disability.  Although service connection for residuals of a TBI, to include cognitive disorder, is granted, a separate compensable rating may not be warranted as the claimed residuals have been associated with, and rated as part of, other service-connected disabilities.  Cognitive impairment associated with a TBI is to be rated separately if there is a distinct diagnosis that may be rated under another diagnostic code, such as migraine headache, even if the diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Emotional and behavioral dysfunction associated with residuals of TBI are to be rated under 38 C.F.R. § 4.130 (i.e., the general rating formula for mental disorders) when there is a diagnosis of a mental disorder.  Physical dysfunction associated with residuals of TBI are to be rated under the most appropriate diagnostic code.  In this case, the already service-connected migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, the already service-connected depression and (now) service-connected PTSD will be rated under 38 C.F.R. § 4.130, and the service-connected neck disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

According to Note (1) under "Evaluation of Cognitive Impairment and Subjective Symptoms," there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately rated under another diagnostic code.  In such cases, do not assign more than one rating based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single rating under whichever set of diagnostic 
criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate rating for each condition.  38 C.F.R. § 4.124a.  


ORDER

Service connection for PTSD is granted.

Service connection for residuals of a TBI, to include cognitive disorder, is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


